                IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

BYRON MEEKS,

                Plaintiff,

v.                                         CIVIL ACTION NO. 1:19CV144
                                                 (Judge Keeley)

JOE MARTIN, ROB McCLUNG,
AND TOM JOYCE,

                Defendant.

   MEMORANDUM OPINION AND ORDER ADOPTING IN PART AND REJECTING
   IN PART REPORT AND RECOMMENDATION [DKT. NO. 10], OVERRULING
  OBJECTIONS [DKT. NO. 13], AND TRANSFERRING CASE TO THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    I.

     On July 31, 2019, the pro se plaintiff, Byron Meeks (“Meeks”),

filed this case seeking an injunction against defendants, Joe

Martin, Rob McClung, and Tom Joyce (Dkt. No. 1). His complaint

alleges that the defendants have harassed him following the Wood

County, West Virginia Magistrate Court’s dismissal of a criminal

complaint   against   him   for   destruction   of   property.   Id.   The

complaint further alleges violations of the Racketeer Influenced

and Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1961. Id. at 2.

     On August 6, 2019, the Honorable Michael John Aloi, United

States Magistrate Judge, filed a Report and Recommendation (“R&R”)

recommending that the Court transfer the case to the docket of the

United States District Court for the Southern District of West

Virginia for all further proceedings (Dkt. No. 10). Magistrate
MEEKS V. MARTIN                                          1:19CV144

   MEMORANDUM OPINION AND ORDER ADOPTING IN PART AND REJECTING
   IN PART REPORT AND RECOMMENDATION [DKT. NO. 10], OVERRULING
  OBJECTIONS [DKT. NO. 13], AND TRANSFERRING CASE TO THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
Judge Aloi concluded that, because all parties are residents of

Parkersburg, West Virginia, and because all acts giving rise to the

complaint occurred there, the Court does not have jurisdiction and

the case should be transferred pursuant to 28 U.S.C. § 1404(a).

     In the R&R, Magistrate Judge Aloi also informed Meeks of his

right to file “written objections identifying the portions of the

Report and Recommendation to which objection is made, an the basis

for such objection.” Id. at 2. He further warned Meeks that his

failure to do so would result in waiver of the right to appeal. Id.

     On August 19, 2019, Meeks filed timely objections to the R&R’s

recommendation to transfer the case “due to the importance of the

injunction, so that it may be set into place for the fear of more

retaliation from the City of Parkersburg” (Dkt. No. 13 at 1). In

his objections, he argues that a transfer would undercut the

“primary purpose” of the venue statute, and that a federal statute

“could lie in any district for a fair trial.” To his objections,

Meeks attached the cover page of an unrelated case in the United

States District Court for the Southern District of West Virginia,

id. at 4, which, Meeks claims, establishes that a transfer would be

a “waste of expense and time,” id. at 1, as well as a copy of the



                                2
MEEKS V. MARTIN                                           1:19CV144

   MEMORANDUM OPINION AND ORDER ADOPTING IN PART AND REJECTING
   IN PART REPORT AND RECOMMENDATION [DKT. NO. 10], OVERRULING
  OBJECTIONS [DKT. NO. 13], AND TRANSFERRING CASE TO THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
City of Parkersburg Code Enforcement citations and a photo of his

property. Id. at 5-9.



                               II.

     When reviewing a magistrate judge’s R&R, the Court must review

de novo only the portions to which an objection is timely made. 28

U.S.C. § 636(b)(1)(C). On the other hand, “the Court may adopt,

without explanation, any of the magistrate judge’s recommendations

to which the prisoner does not object.” Dellacirprete v. Gutierrez,

479 F. Supp. 2d 600, 603-04 (N.D. W. Va. 2007) (citing Camby v.

Davis, 718 F.2d 198, 199 (4th Cir. 1983)). Courts will uphold those

portions of a recommendation to which no objection has been made

unless they are “clearly erroneous.” See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

     Following de novo review of the R&R and the record, the Court

concludes that Meeks’s objections lack merit. “Venue refers to the

geographic specification of the proper court or courts for the

litigation of a civil action that is within the subject-matter

jurisdiction of the district courts in general.” 28 U.S.C. § 1390.

Specifically, a civil action may be brought in:



                                3
MEEKS V. MARTIN                                                      1:19CV144

   MEMORANDUM OPINION AND ORDER ADOPTING IN PART AND REJECTING
   IN PART REPORT AND RECOMMENDATION [DKT. NO. 10], OVERRULING
  OBJECTIONS [DKT. NO. 13], AND TRANSFERRING CASE TO THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
        (1) a judicial district in which any defendant resides,
        if all defendants are residents of the State in which the
        district is located;

        (2) a judicial district in which a substantial part of
        the events or omissions giving rise to the claim
        occurred, or a substantial part of property that is the
        subject of the action is situated; or

        (3) if there is no      district in which an action may
        otherwise be brought    as provided in this section, any
        judicial district in    which any defendant is subject to
        the court's personal    jurisdiction with respect to such
        action.

28 U.S.C.A. § 1391.

        When a case is filed in the wrong venue, a district court

“shall dismiss, or if it be in the interest of justice, transfer

the case to any district or division in which it could have been

brought.” 28 U.S.C. § 1406(a). The purpose of this statute is to

avoid    injustice    which   may   result   from   dismissing   an   action,

especially when plaintiff has made a mistake with respect to venue.

Goldlawr, Inc. v. Heiman, 369 U.S. 463, 467, 82 S. Ct. 913, 916

(1962).

        In contrast, when a case is filed in the proper venue, 28

U.S.C.    §   1404   provides   for   the    transfer   of   venue   “for   the

convenience of the parties and witnesses . . . to any other

district or division where it might have been brought or to any


                                       4
MEEKS V. MARTIN                                          1:19CV144

   MEMORANDUM OPINION AND ORDER ADOPTING IN PART AND REJECTING
   IN PART REPORT AND RECOMMENDATION [DKT. NO. 10], OVERRULING
  OBJECTIONS [DKT. NO. 13], AND TRANSFERRING CASE TO THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
district to which all parties have consented.” See Van Dusen v.

Barrack, 376 U.S. 612, 634, 84 S. Ct. 805, 818 (1964) (“Although

both sections were broadly designed to allow transfer instead of

dismissal, § 1406(a) provides for transfer from forums in which

venue is wrongly or improperly laid, whereas, in contrast, §

1404(a) operates on the premises that the plaintiff has properly

exercised his venue privilege.”)

     Here, venue is only proper in the United States District Court

of the Southern District of West Virginia. In the first place, all

of the defendants reside in Parkersburg, West Virginia, which is

located in the Southern District of West Virginia. 28 U.S.C. §

1406(1). Secondly, all of the events giving rise to Meeks’s claims

are located in Parkersburg, West Virginia. § 1406(2). Further,

Meeks’s objections as to the proper venue for this action amount to

a mistake with respect to the venue statute. The Court therefore

adopts the recommendation of Magistrate Judge Aloi that this case

be transferred to the United States District Court for the Southern

District of West Virginia.

     The Court rejects the R&R to the extent that it states that

the court lacks jurisdiction and 28 U.S.C. § 1404(a) is the proper

statute for transfer. The Court has subject matter jurisdiction

                                   5
MEEKS V. MARTIN                                          1:19CV144

   MEMORANDUM OPINION AND ORDER ADOPTING IN PART AND REJECTING
   IN PART REPORT AND RECOMMENDATION [DKT. NO. 10], OVERRULING
  OBJECTIONS [DKT. NO. 13], AND TRANSFERRING CASE TO THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
over RICO claims. 18 U.S.C. § 1964(c). Further, because venue is

not proper in the Northern District of West Virginia, where this

case was originally filed, the case may be properly transferred

pursuant to 28 U.S.C. § 1406(a), not § 1404(a).

                               III.

     Therefore, because venue cannot lie in the Northern District

of West Virginia, the Court:

     •    OVERRULES Meeks’s Objections (Dkt. No. 13);

     •    ADOPTS IN PART and REJECTS IN PART the R&R (Dkt. No. 10);

     •    ORDERS that this action be TRANSFERRED to the United

          States District Court for the Southern District of West

          Virginia for all further proceedings; and

     •    ORDERS that this action be STRICKEN from the docket of

          this Court.

     It is so ORDERED. The Court DIRECTS the Clerk transmit copies

of this order to counsel of record and the pro se plaintiff, by

certified mail and return receipt requested.

DATED: November 27, 2019.


                                      /s/ Irene M. Keeley
                                      IRENE M. KEELEY
                                      UNITED STATES DISTRICT JUDGE

                                6
